Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 1 of 38 Page ID #:463
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 2 of 38 Page ID #:464
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 3 of 38 Page ID #:465
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 4 of 38 Page ID #:466
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 5 of 38 Page ID #:467
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 6 of 38 Page ID #:468
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 7 of 38 Page ID #:469
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 8 of 38 Page ID #:470
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 9 of 38 Page ID #:471
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 10 of 38 Page ID
                                   #:472
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 11 of 38 Page ID
                                   #:473
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 12 of 38 Page ID
                                   #:474
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 13 of 38 Page ID
                                   #:475
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 14 of 38 Page ID
                                   #:476
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 15 of 38 Page ID
                                   #:477
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 16 of 38 Page ID
                                   #:478
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 17 of 38 Page ID
                                   #:479
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 18 of 38 Page ID
                                   #:480
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 19 of 38 Page ID
                                   #:481
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 20 of 38 Page ID
                                   #:482
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 21 of 38 Page ID
                                   #:483
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 22 of 38 Page ID
                                   #:484
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 23 of 38 Page ID
                                   #:485
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 24 of 38 Page ID
                                   #:486
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 25 of 38 Page ID
                                   #:487
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 26 of 38 Page ID
                                   #:488
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 27 of 38 Page ID
                                   #:489
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 28 of 38 Page ID
                                   #:490
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 29 of 38 Page ID
                                   #:491
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 30 of 38 Page ID
                                   #:492
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 31 of 38 Page ID
                                   #:493
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 32 of 38 Page ID
                                   #:494
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 33 of 38 Page ID
                                   #:495
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 34 of 38 Page ID
                                   #:496
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 35 of 38 Page ID
                                   #:497
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 36 of 38 Page ID
                                   #:498
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 37 of 38 Page ID
                                   #:499
Case 8:20-cv-00043-JVS-ADS Document 69-2 Filed 04/09/20 Page 38 of 38 Page ID
                                   #:500
